DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 1]” the trapping layer has an upper surface comprising first and second polysilicon peaks that matingly engage and directly contact the series of silicon peaks…wherein the polysilicon material for each of the first and second polysilicon peaks has multiple grain boundaries that terminate on the interface for each of the first and second polysilicon peaks”, [claim 12]” wherein the charge-trapping layer is made of a polysilicon material and meets the second substrate at an interface made up of a series of peaks; wherein the polysilicon material for each of the series of peaks has multiple grain boundaries that terminate on the interface for each of the series of peaks”, and [claim 17]” wherein the charge-trapping layer meets the substrate at an interface that includes a series of peaks extending downwardly from the substrate into an upper surface of the charge-trapping layer, wherein the polysilicon material for each of the series of peaks has multiple grain boundaries that terminate on the interface for each of the series of peaks” in combination with the remaining limitations of each claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/AMAR MOVVA/Primary Examiner, Art Unit 2898